Citation Nr: 0608362	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi 


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to service-connected type II 
diabetes mellitus.   

2.  Entitlement to service connection for a stomach ulcer, to 
include as secondary to service-connected type II diabetes 
mellitus.   

3.  Entitlement to service connection for a stomach disorder 
(initially claimed as gastroesophageal reflux disease or 
GERD), to include as secondary to service-connected type II 
diabetes mellitus.   

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a skin disorder, to 
include skin cancer.    


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified at a Board 
videoconference hearing in August 2005.  A transcript of that 
hearing has been associated with the claims folder.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.

In an August 2005 statement and as indicated in his 
videoconference testimony, the veteran withdrew from the 
appeal the issues of service connection for sleep apnea, 
service connection for colon polyps, and entitlement to an 
increased rating for type II diabetes mellitus.  38 C.F.R. § 
20.204(b) (2005).  Therefore, these matters are not currently 
before the Board.


FINDINGS OF FACT

1.  Competent evidence of record shows that the veteran's 
cirrhosis of the liver is related to his service-connected 
type II diabetes mellitus.  

2.  There is no competent evidence that the veteran's stomach 
ulcer is related to his military service or to his service-
connected type II diabetes mellitus.  

3.  There is no competent evidence that the veteran's stomach 
disorder is related to his military service or to his 
service-connected type II diabetes mellitus.  

4.  There is no evidence of chronic sinusitis in service or 
for many years thereafter, and no competent evidence of a 
nexus between any current sinusitis and his period of active 
military service.

5.  There is no evidence of a chronic skin condition to 
include skin cancer in service or for many years thereafter, 
and no competent evidence of a nexus between any current skin 
disorder and his period of active service.


CONCLUSIONS OF LAW

1.  Service connection for cirrhosis of the liver, to include 
as secondary to service-connected type II diabetes mellitus 
is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  Service connection for a stomach ulcer, to include as 
secondary to service-connected type II diabetes mellitus is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

3.  Service connection for a stomach disorder, to include as 
secondary to service-connected type II diabetes mellitus is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

4.  Service connection for sinusitis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Service connection for a skin disorder, to include skin 
cancer is not established.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors and cirrhosis of the 
liver).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  For both regular and secondary service 
connection, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to the issues of service connection for 
cirrhosis of the liver, a stomach ulcer, and chronic 
gastritis (previously GERD), the Board is generally obligated 
to address all theories of service connection.  See generally 
Schroeder v. West, 212 F.3d 1265 (2000).  Accordingly, the 
Board will address both theories of service connection in 
this appeal.  

With respect to cirrhosis of the liver, the Board finds that 
secondary service connection is warranted.  A May 2002 
Magnetic Resonance Imaging (MRI) shows liver parenchyma 
suggestive of liver cirrhosis.  A more recent August 2005 
letter from "V.S.," M.D., a hematologist, diagnosed the 
veteran with "nonalcoholic fatty liver disease and possible 
underlying cirrhosis."  The Board considers these records to 
be sufficient in showing the existence of cirrhosis or other 
related liver disorder.  

In any event, and more importantly, an Addendum to Dr. S.'s 
August 2005 letter opined that "is most possible that his 
[the veteran's] current liver problem is related to his 
diabetes."  Thus, the competent medical evidence of record 
demonstrates a nexus between the veteran's cirrhosis of the 
liver and his service-connected type II diabetes mellitus.  
Velez 11 Vet. App. at 158.  The opinion is uncontroverted, 
written by a specialist in the field who has treated the 
veteran for a number of years, and generally provides strong 
evidence in support of secondary service connection for 
cirrhosis of the liver to type II diabetes mellitus.  
Further, the medical evidence of record does not reveal a 
history of drinking, indicating that a cause of this disorder 
other than alcohol consumption is likely. 

Accordingly, resolving any doubt in the veteran's favor, the 
Board concludes the preponderance of the evidence supports 
service connection service connection for cirrhosis of the 
liver as secondary to service-connected type II diabetes 
mellitus.  38 U.S.C.A. § 5107(b).  The appeal is granted as 
to that issue.  The nature and extent of this disorder is not 
at issue before the Board at this time.

In connection with his claims for service connection for a 
stomach ulcer and GERD, the veteran initially only sought 
service connection for these conditions on a direct basis.  
However, according to his August 2005 hearing testimony, the 
veteran asserted that these conditions were the result of his 
service-connected type II diabetes mellitus.  The veteran 
also indicated during his testimony that his 
gastroenterologist has recently increased his dosage of 
Prilosec for his stomach conditions.  

In any event, the Board finds there is no competent evidence 
that the veteran's stomach ulcer or any other stomach 
disorder is related to his military service or to his 
service-connected type II diabetes mellitus.  Although a 
March 2003 Esophagogastroduodenoscopy (EGD) diagnosed the 
veteran with a deep, non-bleeding duodenal ulcer and chronic 
gastritis, a comprehensive review of the evidence of record 
does not support a finding that either stomach disorder is 
related to his military service or to his service-connected 
type II diabetes mellitus.  

Specifically, with respect to service connection, a review of 
the veteran's service medical records (SMRs) dated from 
November 1966 to September 1969 includes no evidence of any 
complaint, treatment, or diagnosis of either stomach 
condition in service.  38 C.F.R. § 3.303(b).  Thus, the SMRs, 
as a whole, provide negative evidence against the service 
connection claim.  

Post-service, the first medical evidence of treatment for any 
stomach disorder is an EGD performed in December 1991, some 
20 years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Therefore, service connection cannot be 
established based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  Post-service medical records, as a 
whole, provide very negative evidence against this claim as 
it indicates disorders that commenced decades after service 
with no connection to service.

Finally, there is simply no competent medical evidence of 
record that demonstrates a nexus between either the veteran's 
duodenal ulcer or chronic gastritis and his period of 
military service or his service-connected type II diabetes 
mellitus.  Boyer, 210 F.3d at 1353, Velez 11 Vet. App. at 
158.  As noted above, the veteran's personal, lay opinion as 
to the etiology of his disorders is not competent evidence 
needed to establish service connection or secondary service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

In sum, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Both stomach claims are denied. 

In connection with his claim for service connection for 
sinusitis and for a skin disorder, the Board finds that 
service connection is not in order for either claim.  There 
is no evidence of chronic sinusitis or a chronic skin 
condition, to include skin cancer, in service or for many 
years thereafter, and no competent evidence of a nexus 
between any current nasal or skin disorder and his period of 
active service.

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  With regard to sinusitis, 
a May 1994 record from River Oaks Hospital documented that 
the veteran underwent surgery for septal reconstruction.  He 
was diagnosed with maxillary sinusitis.  Department of the 
Army medical records from Vicksburg dated from 1988 through 
2002 reveal occasional treatment for cold and sinus 
conditions including allergic rhinitis.  A September 2001 
record from "K.K.," M.D., documented congestion and 
allergies.  

Based on this evidence above, the Board will assume, without 
deciding, that the requisite diagnosis of sinusitis currently 
exists.

Likewise, with respect to his skin disorder, records from the 
Dermatology and Skin Cancer Clinic from June 1997 to July 
2002 indicate that the veteran had cysts and lesions removed 
multiple times from the right forearm, back, upper right leg, 
and left shoulder.  However, there is no specific indication 
of skin cancer.  Diagnoses included skin tags, seborrheic 
keratosis, and actinic keratosis.  

For purposes of this claim, the Board will assume that the 
veteran currently has a skin condition.  
 
During the August 2005 videoconference hearing, the veteran 
testified that he experienced cold and sinus problems on more 
than two occasions during service.  He also asserted that he 
had skin cancer removed from the waist area during service 
sometime between January and September of 1969.  Although 
SMRs report the veteran being treated for sinusitis and a 
cold in November 1967, and also having an abscess drained 
from his pubic region in May 1969, the records do not reflect 
a chronic sinus or skin condition while in service.  The SMRs 
indicate the conditions to be of an acute and transitory 
nature.  Therefore, service connection may not be established 
based on chronicity in service for either condition.  38 
C.F.R.  § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the first treatment indicated in the claims 
folder for either condition occurred some 20 years after 
service.  There is no evidence of skin cancer in the claims 
folder.  Consequently, a presumption of in-service incurrence 
for skin cancer (a malignant tumor), is not for application.  
38 U.S.C.A.  § 1112(a)(1); 38 C.F.R.  § 3.307(a)(3).  It also 
follows that there is no basis to award service connection 
based on continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Maxson, 230 F.3rd at 1333; Savage, 10 Vet. App. at 
494-97.

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates either his nasal or skin 
condition to his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In fact the veteran admitted during his 
videoconference testimony that no physician has provided a 
nexus between his skin condition and service.  Such an 
admission by the veteran himself provides very negative 
evidence against the claim.  The veteran's lay opinion that a 
nexus to service exists for both conditions, offered without 
the benefit of medical education or training, is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494. 

In sum, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against both the skin 
disorder and sinusitis claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Both claims 
are denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in July and 
August of 2002, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the October 2003 statement of the 
case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued both VCAA notice 
letters prior to the June 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, neither letter asked the veteran to provide any 
evidence in his possession that pertains to his claims. Id at 
120-21.  Nonetheless, the Board is satisfied that the veteran 
actually knew to submit such evidence to the RO, given the 
medical information he has authorized the VA to obtain on his 
behalf and the evidence he has submitted in the form of 
written statements, hearing testimony, and private medical 
evidence.  Moreover, the VCAA letters, June 2003 rating 
decision, October 2003 SOC, and the four supplemental 
statements of the case (SSOCs) advised the veteran of what 
missing evidence was relevant and necessary to demonstrate 
service connection and secondary service connection for his 
respective claims.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(an error or defect in a Board decision that does not affect 
the merits of the issue or substantive rights of the 
appellant will be considered harmless). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, including 
secondary, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, with regard to those 
issues denied, as the Board concludes above that the 
preponderance of the evidence is against the veteran' claims 
for service connection and secondary service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  A correct 
notice regarding the issue that has been granted may be 
issued following the Board's decision, when the RO implements 
the Board's decision in this case.  In this way, no harm will 
come to the veteran. 

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the content of VCAA notice has prejudiced him in any way.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
numerous private medical records as identified and authorized 
by the veteran.  At the August 2005 video conference hearing, 
neither the veteran nor his representative indicated that any 
medical records remained outstanding.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to service-connected type II diabetes mellitus is 
granted.

Service connection for a stomach ulcer, to include as 
secondary to service-connected type II diabetes mellitus is 
denied.     

Service connection for a stomach disorder, to include as 
secondary to service-connected type II diabetes mellitus is 
denied.  

Service connection for sinusitis is denied.

Service connection for a skin disorder, to include skin 
cancer is denied.  
   

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


